               Case 19-22567-AJC        Doc 313     Filed 01/28/21     Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

IN RE: PAUL WIGODA,                                          Chapter 11
                                                             Case No. 19-22567-AJC
        Debtor.

_______________________________/

                    SECURED CREDITOR, 18201 COLLINS
                AVENUE CONDOMINIUM ASSOCIATION, INC.’S,
        OBJECTION TO CONFIRMATION OF DEBTOR’S AMENDED PLAN OF
                           REORGANIZATION

        COMES NOW SECURED CREDITOR, 18201 COLLINS AVENUE CONDOMINIUM

 ASSOCIATION, INC. (hereinafter referred to as “Association”), by and through its

 undersigned attorneys and files this Objection to Confirmation of Debtor’s Amended Plan of

 Reorganization and as grounds therefore would state as follows:

                              STATEMENT OF JURISDICTION

        1.      The Debtor has filed this case under Chapter 11 of the Bankruptcy Code.

        2.      This court has jurisdiction of the parties and the subject matter pursuant to the

Bankruptcy Code, 11 U.S.C. Section 101, et seq., 28 U.S.C. Sections 1334 and 1579(a).

        3.      The statutory predicates for the relief sought herein is section 105(a) of the

Bankruptcy Code, as complemented by Rule 9014 of the Federal Rules of Bankruptcy Procedure.

                                            FACTS

        4.      On September 20, 2019, the Debtor filed this case under Chapter 11 of the

Bankruptcy Code.




14644828v.1 O23881/399263
               Case 19-22567-AJC           Doc 313       Filed 01/28/21       Page 2 of 4

                        Secured Creditor, 18201 Collins Avenue Condominium Association, Inc.’s
                                  Motion for Order Permitting Formal Appraisal of Real Property
                                                                      Case No. 19-22567-AJC

        5.      The Association is a Florida not-for-profit corporation and is the condominium

association responsible for the operation and management, of the residential condominium now

known as “Trump Royale.”

        6.      Debtor, PAUL WIGODA, is a record co-owner and holder of fee simple title to

real property located at 18201 Collins Avenue, Units 1709 and 1808A, with the following legal

description (hereinafter “Subject Property”):

        Condominium Units 1709 & 1808A in TRUMP ROYALE, A CONDOMINIUM,
        according to the Declaration of Condominium recorded on November 6, 2008, in
        Official Records Book 26642, at Page 626, of the Public Records of Miami-Dade
        County, Florida, as amended, together with an undivided interest in the common
        elements appurtenant thereto.


        7.      According to the Debtor’s proposed Amended Plan [DE 243], the Debtor intends

to repay several secured creditors, including 18201 Collins Avenue Condominium Association,

Inc., through a private sale of the subject property one year from the effective date of the Amended

Plan:




        8.      Following filing of the proposed Amended Plan, the Association filed an amended

Proof of Claim for $55,630.75 and a Notice of Post-Petition Fees in the amount of $15,770.00



                                              LAW OFFICES
                                         BECKER & POLIAKOFF
                        1 EAST BROWARD BLVD. • SUITE 1700 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
14644828V.1 O23881/399263
               Case 19-22567-AJC            Doc 313       Filed 01/28/21       Page 3 of 4

                         Secured Creditor, 18201 Collins Avenue Condominium Association, Inc.’s
                                   Motion for Order Permitting Formal Appraisal of Real Property
                                                                       Case No. 19-22567-AJC

        9.      All total, there are approximately $8,313,218.45 in secured claims against the

subject property.

        10.     The subject property is currently listed at $12,500,000.00.

        11.     The Association did not believe that this sales price accurately reflected the fair

market value of the property and filed a Motion for Order Permitting Formal Appraisal, which was

granted on November 19, 2020.

        12.     The appraisal took place in December 2020. The formal appraisal report is attached

hereto as Exhibit “A.”

        13.     Per the appraisal, the subject property’s estimated value is $6,500,000.00 as of

12/01/202. This is $6,000,000.00 LESS than the Debtor’s listing price.

        14.     In the approximately 407 days since the property was listed for sale, there have

been no listing price reductions despite having no sales activity at the property.

        15.     It is suspected that the property may be strategically overpriced to deter sales

activity and payment to secured creditors allowing the Debtor to reside in the property with his

family using the services and amenities paid for by the other paying owners of the community

while benefiting from the protections afforded by the bankruptcy stay.

        16.     Given the appraisal report, which values the property at $6,000,000.00 less than the

$12,500,000.00 sales price, the Association objects to the confirmation of Debtor’s proposed

Amended Plan.




                                               LAW OFFICES
                                          BECKER & POLIAKOFF
                         1 EAST BROWARD BLVD. • SUITE 1700 • FT. LAUDERDALE, FL 33301
                                         TELEPHONE (954) 987-7550
14644828V.1 O23881/399263
               Case 19-22567-AJC           Doc 313       Filed 01/28/21       Page 4 of 4

                        Secured Creditor, 18201 Collins Avenue Condominium Association, Inc.’s
                                  Motion for Order Permitting Formal Appraisal of Real Property
                                                                      Case No. 19-22567-AJC

        WHEREFORE, Secured Creditor, 18201 COLLINS AVENUE CONDOMINIUM

ASSOCIATION, INC., prays that this Court deny confirmation of Debtor’s proposed Amended

Plan and for any and all further relief as justice may require.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
CM/ECF Electronic Noticing to those parties registered to receive electronic noticing including
Joshua Lanphear, Esq., jlanphear@slp.law; Bradley Shraiberg, Esq., bss@slp.law; Johanna
Armengol, Esq., Office of the U.S. Trustee, Johanna.Armengol@usdoj.gov, and Steven D.
Schniederman, Esq., Steven.D.Schneiderman@usdoj.gov; and by US Mail to: Michael Mangold,
901 E. Las Olas Blvd., Suite 101, Ft. Lauderdale, Florida 33301 and to those who have not elected
to receive service electronically in this case on this 28th day of January, 2021.

                                                 BECKER & POLIAKOFF, P.A.
                                                 Attorneys for Creditor
                                                 1 E. Broward Blvd., Suite 1700
                                                 Ft. Lauderdale, Florida 33301
                                                 Telephone: (954) 985-4102
                                                 Facsimile: (954) 987-5940
                                                 csolis@beckerlawyers.com

                                                 By: / s / K. Joy Mattingly____
                                                 K. Joy Mattingly, Esq.
                                                 Florida Bar No. 17391




                                              LAW OFFICES
                                         BECKER & POLIAKOFF
                        1 EAST BROWARD BLVD. • SUITE 1700 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
14644828V.1 O23881/399263
